 In theMatter of ARMSTRONG CORK COMPANY,EMPLOYERandUNITEDRUBBER,CORK, LINOLEUM & PLASTICWORKERS OF AMERICA, CIO,PETITIONERIn theMatter ofARMSTRONG CORK COMPANY,EMPLOYERandINTER-NATIONAL ASSOCIATIONOF MACHINISTS,PETITIONERCases Nos. 10-EC-165 and 10-RC-188,respectivelySUPPLEMENTAL DECISIONANDORDERJune 16,19 49Pursuant to a Decision and Direction of Election issued in the above-entitled matter on December 16, 1948,1 elections by secret ballot wereconducted by the Regional Director for the Tenth Region on January18 and 19, 1949, among the employees of the Employer in-the votinggroups described therein.Following the elections, the parties werefurnished a separate Tally of Ballots for each voting group. The tallyfor voting group (a) showed that there were approximately 36 eligiblevoters, all of whom cast ballots, of which 4 were for United Rubber,Cork, Linoleum & Plastic Workers of America, CIO, 2 were for theAmerican Federation of Labor, 8 were for the International Asso-ciation of Machinists, and 22 were against any labororganization.The tally for voting group (b) showed that there were approximately323 eligible voters, and that 318 ballots were cast, of which 58 werefor United Rubber, Cork, Linoleum & Plastic Workers of America,CIO, 4 were for the American Federation of Labor, and256 wereagainst any labor organization.Thereafter on January 24, 1949, International Association of Ma-chinists filed objections to the conduct of the elections, and on January26, 1949, the American Federation of Labor and United Rubber, Cork,Linoleum & Plastic Workers of America, CIO, filed theirseparateobjections, each alleging that the Employer, by threats of reprisal andpromises of benefits had coerced and influenced the employees in theexercise of their rights guaranteed to them by the National LaborRelations Act.The Regional Director for the Tenth Region investi-1Matter of Armstrong Cork Company,80 N.L. R.B 1328.84 N. L.R. B., No. 37.313 J314DECISIONS OF NATIONAL LABORRELATIONS BOARDgated the issues raised by the objections, and on May 12, 1949, issuedhis Report on Objections.He found that none of the objections raisedsubstantial or material issues as to the conduct of the election, andrecommended that the Board overrule the objections.No exceptionswere filed to the Regional Director's report within the time providedtherefor.As no exceptions have been filed to the Regional Director's report,we 2 hereby adopt the report, approve the Regional Director's recom-mendations and find that none of the objections raise substantial ormaterial issues as to the election.The objections are hereby overruled.Aa it appears that none of the parties has obtained a majority ofthe votes cast in either voting group (a) or (b), we shall dismissthe 1 etitions.ORDERIT IS HEREBYORDEREDthat the petitions filed herein be, and theyhereby are, dismissed.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this matter to a three-member panel[Chairman Herzog and Members Reynolds and Gray].